AO 245] (Rev, 11/16) Judgment in a Criminal Case for a Petty Offense

 

 

Sheet 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
UNITED STATES OF AMERICA Judgment in a Criminal Case
Vy, (For a Petty Offense)
1636 STYER DR CASEIN.
NEW CARLISLE, OH 45344 USM No. 78695-061
F. Arthur Mullins, Esq.
: / Defendant's Attorney -
THE DEFENDANT: BRYAN F. SLONE

THE DEFENDANT pleaded of guilty © nolo contendere to count(s) I _
OC] THE DEFENDANT was found guilty on count(s) —__

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 USC 7 & 13 and Driving Under Suspension 12/13/2018 1

ORC 4510.11(A)

The defendant is sentenced as provided in pages 2 through ___ of this judgment.
w THE DEFENDANT was found not guilty on count(s) TL — ee ee ee
[C1 Count(s) — O's O are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered

to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

11/20/19

Last Four Digits of Defendant's Soc. Sec. No.: 4225 ; t tf ee
Date of Imposition of Judgment

 

 

Defendant’s Year of Birth: (1983 _
s/Sharon L. Ovington ©

City and State of Defendant’s Residence: BO Signature of Judge
NEW CARLISLE, OH

 

 

s/Sharon L. Ovington, United States Magistrate Judge _

Name and Title of Judge

12/1/19

‘Date

 

 
AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense

Sheet 2 — Imprisonment

DEFENDANT: BRYAN F. SLONE
CASE NUMBER: QS10 6787060 CM/ECF Case No. 3:19-PO-00048-MJN

IMPRISONMENT

Judgment — Page 2

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :

credit for time served

QO The court makes the following recommendations to the Bureau of Prisons:

QO The defendant is remanded to the custody of the United States Marshal.

QO The defendant shall surrender to the United States Marshal for this district:

O at © O am. QO p.m. on

 

QO) as notified by the United States Marshal.

(1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

CL] before 2 p.m. on

LJ as notified by the Probation or Pretrial Services Office.

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on / oe — to _ a
at | ee _ with a certified copy of this judgment.
- - UNITED STATES MARSHAL
By

 

~ DEPUTY UNITED STATES MARSHAL
AO 245] (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
Sheet 3 — Criminal Monetary Penalties
DEFENDANT: BRYAN F. SLONE

CASE NUMBER: Qgj1Q 6787060 CM/ECF Case No. 3:19-PO-00048-MJN
CRIMINAL MONETARY PENALTIES

Judgment— Page 3s

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution Processing Fee
TOTALS $19.00 $ $ $
() The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
QO The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately Ope Pe ment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid in full prior to the United States receiving payment.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 § 0.00

L) Restitution amount ordered pursuant to plea agreement $ _

O The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(]_ The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
C1 the interest requirement is waived for © fine O restitution.

L] the interest requirement for the OO fine OO restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23. 1996.
AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
Sheet 4 — Schedule of Payments

DEFENDANT: BRYAN F. SLONE
CASE NUMBER: OS10 6787060 CM/ECF Case No. 3:19-PO-00048-MJN

Judgment— Page 4 of 4

SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:
A wv Lump sum payment of $ 10.00 ___ due immediately, balance due

QO] not later than oF
(] inaccordancewith O C, O D, OF E,or O F below); or

 

 

 

 

 

 

BO Payment to begin immediately (may be combined with 0 C, O)D,or OF below); or
C OO Payment in equal (e.g., weekly, monthly, quarterly) installments of $ _ over a period of
_ ___ (€.g., months or years), to commence a _ (e.g., 30 or 60 days) after the date of this judgment; or
D CO Payment in equal ___ (e.g., weekly, monthly, quarterly) installments of $ over a period of
- (e.g., months or years). to commence ___ (e.g., 30 or 60 days) after release from imprisonment to

a term of supervision; or

E (Payment during the term of probation will commence within _ (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F (Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment. payment of criminal monetary ae is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

1 Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s); 0.00

The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and
court costs.
